Citation Nr: 1038892	
Decision Date: 10/18/10    Archive Date: 10/22/10

DOCKET NO.  09-08 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine.

2.  Entitlement to service connection for rheumatoid arthritis, 
to include as due to ionizing radiation.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from January 1960 to April 
1979.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from an August 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little Rock, 
Arkansas.

The Veteran provided testimony at a hearing before the 
undersigned Acting Veterans Law Judge in December 2009.  A 
transcript of this hearing has been associated with the Veteran's 
VA claims folder.

The record reflects the Veteran has submitted evidence directly 
to the Board regarding his lumbar spine claim, accompanied by a 
waiver of initial consideration by the agency of original 
jurisdiction (AOJ) in accordance with 38 C.F.R. § 20.1304 (2009).  
Therefore, the Board may properly consider such newly received 
evidence.


FINDINGS OF FACT

1.  All reasonable notification and development necessary for the 
equitable disposition of the instant case have been completed.  

2.  The competent medical and other evidence of record is in 
relative equipoise as to whether the Veteran's current 
degenerative disc disease of the lumbar spine was incurred in or 
otherwise the result of his active service.

3.  The Veteran's rheumatoid arthritis is not one of the 
conditions presumptively associated with radiation exposure, and 
the preponderance of the competent medical and other evidence of 
record is otherwise against a finding that this disability was 
incurred in or otherwise the result of his active service.


CONCLUSIONS OF LAW

1.  Service connection is warranted for the Veteran's 
degenerative disc disease of the lumbar spine.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 38 C.F.R. 
§§ 3.102, 3.303 (2009).

2.  Service connection is not warranted for the Veteran's 
rheumatoid arthritis.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 38 C.F.R. 
§§ 3.159, 3.303, 3.309, 3.311 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board notes at the outset that, in accord with the Veterans 
Claims Assistance Act of 2000 (VCAA), VA has an obligation to 
notify claimants what information or evidence is needed in order 
to substantiate a claim, as well as a duty to assist claimants by 
making reasonable efforts to get the evidence needed.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

For the reasons detailed below, the Board finds that service 
connection is warranted for the Veteran's degenerative disc 
disease of the lumbar spine.  Therefore, no further discussion of 
the VCAA is warranted with respect to this case as any deficiency 
has been rendered moot.

Regarding the rheumatoid arthritis, the United States Court of 
Appeals for Veterans Claims (Court) has held that adequate 
notice, as required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable AOJ decision on a claim 
for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  In this case, the Veteran was sent pre-adjudication 
notice via letters dated in July 2006, March 2007, and July 2007.  
All of this correspondence was clearly sent prior to the August 
2007 rating decision that is the subject of this appeal.  Taken 
together, these letters informed the Veteran of what was 
necessary to substantiate his current appellate claims, what 
information and evidence he must submit, what information and 
evidence will be obtained by VA, and the need for the Veteran to 
advise VA of or to submit any evidence in his possession that was 
relevant to the case.  As such, this correspondence fully 
complied with the notice requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), as well as the Court's holding in 
Quartuccio, supra.  Moreover, he was provided with the requisite 
information regarding disability rating(s) and effective date(s) 
as mandated by the holding in Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

All the law requires is that the duty to notify is satisfied and 
that claimants are given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  
In view of the foregoing, the Board finds that the Veteran was 
notified and aware of the evidence needed to substantiate his 
claims and the avenues through which he might obtain such 
evidence, and of the allocation of responsibilities between 
himself and VA in obtaining such evidence.  Accordingly, there is 
no further duty to notify.

In addition, the Board finds that the duty to assist a claimant 
in the development of his or her case has been satisfied.  The 
Veteran's service treatment records are on file, as are various 
post-service medical records.  Further, the Veteran has had the 
opportunity to present evidence and argument in support of his 
claims, to include at the December 2009 Board hearing.  Nothing 
indicates he has identified the existence of any other relevant 
evidence that has not been obtained or requested.  Although no 
examination has been specifically accorded to the Veteran 
regarding his rheumatoid arthritis claim, for the reasons 
detailed below the Board finds that no such development is 
warranted in this case as the medical evidence currently of 
record is sufficient to decide this claim and there is no 
reasonable possibility that any medical opinion or VA examination 
report would substantiate the claim.  Specifically, there is no 
competent evidence suggesting that the Veteran's rheumatoid 
arthritis is due to his in-service ionizing radiation exposure.  
To the extent that the Veteran has alleged that service 
connection is warranted on such basis, the Court has held that 
mere conclusory generalized lay statement that service event or 
illness caused the claimant's current condition is insufficient 
to require the Secretary to provide an examination.  Waters v. 
Shinseki, 601 F.3d 1274, 1278 (2010).  Moreover, the Veteran has 
not alleged, and the record does not suggest, that his rheumatoid 
arthritis is otherwise related to his military service.  
Consequently, the Board finds that the duty to assist the Veteran 
has been satisfied in this case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence submitted 
by the appellant or on his behalf.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  Rather, the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, on the 
claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) 
(noting that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it finds to 
be persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the benefit of the doubt shall be given to the claimant.  
38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding 
service origin, such doubt will be resolved in the favor of the 
claimant.  Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which does 
not satisfactorily prove or disprove the claim.  38 C.F.R. § 
3.102.  The question is whether the evidence supports the claim 
or is in relative equipoise, with the claimant prevailing in 
either event, or whether a fair preponderance of the evidence is 
against the claim, in which event the claim must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

General Legal Criteria

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until the 
present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Mercado-Martinez v. West , 11 Vet. App. 415, 419 (1998) (citing 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent evidence to the effect that 
the claim is plausible.  Lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Analysis - Lumbar Spine

Initially, the Board observes the competent medical confirms the 
Veteran currently has degenerative disc disease of the lumbar 
spine.  Further, his service treatment records reflect he was 
treated on multiple occasions for back problems, to include 
records dated in February 1964, February 1972, September 1973, as 
well as September and October 1977.  Nevertheless, the records 
reflect he was diagnosed with back strain, and not degenerative 
disc disease.  Further, his spine was consistently evaluated as 
normal on service examinations conducted in October 1963, October 
1965, July 1969, March 1974, and his February 1979 retirement 
examination.  However, he indicated on a February 1979 Report of 
Medical History that he had experienced recurrent back pain, and 
the physician's comments section it was noted that this was due 
to history of injury with occasional problems.

The Board further observes that there is competent medical 
evidence which both refutes and supports a finding that the 
Veteran's current degenerative disc disease of the lumbar spine 
is etiologically related to service.

The evidence against the Veteran's claim includes a February 2009 
VA medical examination which, in part, opined that the 
degenerative disc disease was not related to in-service back 
problems which was only a strain back in the 1970s, and that 
these results were tabulated with clarity in the medical file.  
Moreover, the examiner did not think that lumbosacral strain in 
the 1970s would lead to this degree of degenerative change at L2-
3 and L3-4 at the present time nor would it lead to scoliosis or 
pain.  In other words, the examiner did not believe the nature of 
the Veteran's current disability could be related to the type of 
in-service back problems he experienced while on active duty.  As 
this opinion was based upon both an examination of the Veteran 
and an accurate understanding of his medical history from review 
of the VA claims folder, the Board finds that it is supported by 
an adequate foundation.

The evidence in support of the Veteran's claim includes private 
medical statements submitted by the same clinician in November 
and December 2009.  In both of these statements, the clinician 
indicated he had previously treated the Veteran, and provided an 
accurate summary of the medical records detailing the Veteran's 
in- and post-service treatment for back problems.  Although no 
explicit opinion was contained in the November 2009 statement, 
the clinician opined in the December 2009 statement that the 
findings of recurrent low back pain associated with injuries 
while on active duty, with specific reference to the September 
1977 records, were symptoms of lumbar disc disease, and the first 
recorded changes that had progressed to require surgical 
intervention in November 2009.  In short, the clinician opined 
that the in-service findings were the initial manifestations of 
the current degenerative disc disease.  As this clinician 
indicated past treatment of the Veteran and an accurate 
understanding of his medical history based upon review of 
relevant records, it also appears to be supported by an adequate 
foundation.

In short, both of the aforementioned medical opinions appear to 
have been completed by appropriately qualified competent medical 
professionals; and both indicated an accurate understanding of 
the current disability, as well as the Veteran's medical history 
from review of relevant medical records.  Moreover, no obvious 
deficiency appears in either of these medical opinions.  
Therefore, the Board must find that the competent medical 
evidence is in relative equipoise as to whether the Veteran's 
current degenerative disc disease of the lumbar spine was 
incurred in or otherwise the result of his active service.

In Alemany v. Brown, 9 Vet. App. 518 (1996), the Court noted that 
in light of the benefit of the doubt provisions of 38 U.S.C.A. § 
5107(b), an accurate determination of etiology is not a condition 
precedent to granting service connection; nor is "definite 
etiology" or "obvious etiology."  Further, in Gilbert, supra, the 
Court stated that "a Veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  In Gilbert the Court specifically stated that 
entitlement need not be established beyond a reasonable doubt, by 
clear and convincing evidence, or by a fair preponderance of the 
evidence.  Under the benefit of the doubt doctrine established by 
Congress, when the evidence is in relative equipoise, the law 
dictates that the appellant prevails.  (emphasis added); see also 
38 C.F.R. § 3.102.

The Board also notes that the Veteran has indicated continuity of 
back pain since his retirement from military service.  Such 
symptomatology does appear to be of the type subject to lay 
observation in accord with Jandreau, supra.  

In view of the foregoing, and resolving all reasonable doubt in 
favor of the Veteran, the Board finds that service connection is 
warranted for degenerative disc disease of the lumbar spine.
Analysis - Rheumatoid Arthritis

In the instant case, the Board finds that the preponderance of 
the competent medical and other evidence of record is against a 
finding that the Veteran's current rheumatoid arthritis was 
incurred in or otherwise the result of his active service.

The Board acknowledges that the Veteran is competent to describe 
symptoms of pain, etc., which are subject to lay observation.  
However, the presence of arthritis - rheumatoid or otherwise - 
must be objectively confirmed by X-ray.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  In other words, it requires 
specific medical testing to confirm its existence, and is not 
subject to lay observation.

The Board notes that where a Veteran served for at least 90 days 
during a period of war or after December 31, 1946, and manifests 
certain chronic diseases, such as arthritis, to a degree of 10 
percent within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred or 
aggravated in service, even though there is no evidence of such 
disease during the period of service.  38 C.F.R. §§ 3.307, 
3.309(a). 

In this case, a thorough review of the record reflects that there 
is no indication of rheumatoid arthritis in the Veteran's service 
treatment records, and that he was first diagnosed with such a 
disability years after his separation from service.  As such, he 
is not entitled to a grant of service connection pursuant to the 
presumptive provisions of 38 C.F.R. §§ 3.307 and 3.309(a).  
Moreover, the Court has indicated that the normal medical 
findings at the time of separation from service, as well as the 
absence of any medical records of a diagnosis or treatment for 
many years after service is probative evidence against the claim.  
See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming 
Board where it found that Veteran failed to account for the 
lengthy time period after service for which there was no clinical 
documentation of low back condition); see also Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000) (a prolonged period without 
medical complaint can be considered, along with other factors 
concerning a claimant's health and medical treatment during and 
after military service, as evidence of whether an injury or a 
disease was incurred in service which resulted in any chronic or 
persistent disability).

The Veteran has contended that his rheumatoid arthritis is due to 
in-service exposure to ionizing radiation.  Under the law, 
service connection for disability based on exposure to ionizing 
radiation can be demonstrated by three different methods.  See 
Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  First, there are 
certain types of cancer that are presumptively service-connected 
when they occur in "radiation-exposed Veterans."  38 U.S.C.A. § 
1112(c); 38 C.F.R. § 3.309(d).  This category of "radiation-
exposed Veterans includes those Veterans who participated in a 
"radiation-risk activity."  

Diseases presumptively service connected for radiation-exposed 
Veterans under the provisions of 38 U.S.C.A. § 1112(c) and 38 
C.F.R. § 3.309(d) are: leukemia (other than chronic lymphocytic 
leukemia), cancer of the thyroid, cancer of the breast, cancer of 
the pharynx, cancer of the stomach, cancer of the small 
intestine, cancer of the pancreas, multiple myeloma, lymphomas 
(except Hodgkin's disease), cancer of the bile ducts, cancer of 
the gall bladder, primary liver cancer (except if cirrhosis or 
hepatitis B is indicated), cancer of the salivary gland, cancer 
of the urinary tract, bronchiolo-alveolar carcinoma, cancer of 
the bone, cancer of the brain, cancer of the colon, cancer of the 
lung, and cancer of the ovary.  38 U.S.C.A. § 1112(c)(2); 38 
C.F.R. § 3.309(d)(2).

Second, "radiogenic diseases" may be service connected, provided 
that certain conditions are met, pursuant to 38 C.F.R. § 3.311.  
To consider a claim under section 3.311, the evidence must show 
the following: (1) the Veteran was exposed to ionizing radiation 
in service; (2) he subsequently developed a radiogenic disease; 
and (3) such disease first became manifest within a period 
specified by the regulation.  38 C.F.R. § 3.311(b).  If any of 
the foregoing three requirements has not been met, service 
connection for a disease claimed as secondary to exposure to 
ionizing radiation cannot be granted under 38 C.F.R. § 3.311.  38 
C.F.R. 
§ 3.311(b)(1)(iii).  For purposes of 38 C.F.R. § 3.311, the term 
"radiogenic disease" means a disease that may be induced by 
ionizing radiation.  38 C.F.R. § 3.311(b)(2).

The regulation states that the term radiogenic disease shall 
include: (i) All forms of leukemia except chronic lymphatic 
(lymphocytic) leukemia; (ii) Thyroid cancer; (iii) Breast cancer; 
(iv) Lung cancer; (v) Bone cancer; (vi) Liver cancer; (vii) Skin 
cancer; (viii) Esophageal cancer; (ix) Stomach cancer; (x) Colon 
cancer; (xi) Pancreatic cancer; (xii) Kidney cancer; (xiii) 
Urinary bladder cancer; (xiv) Salivary gland cancer; (xv) 
Multiple myeloma; (xvi) Posterior subcapsular cataracts; (xvii) 
Non-malignant thyroid nodular disease; (xviii) Ovarian cancer; 
(xix) Parathyroid adenoma; (xx) Tumors of the brain and central 
nervous system; (xxi) Cancer of the rectum; (xxii) Lymphomas 
other than Hodgkin's disease; (xxiii) Prostate cancer; and (xxiv) 
Any other cancer.  38 C.F.R. § 3.311(b)(2).

Third, service connection may be granted under 38 C.F.R. § 
3.303(d) when it is established that disease diagnosed after 
discharge is the result of exposure to ionizing radiation during 
active service.  See also Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).

In this case, the record reflects, and the RO has already 
acknowledged, that the Veteran was exposed to radiation while on 
active duty.  The circumstances and level of this exposure is 
documented, in part, by an October 2008 Radiation Review report 
on the Veteran by the Chief Public Health and Environmental 
Hazards Officer.  However, rheumatoid arthritis is not one of the 
diseases presumptively associated with radiation exposure under 
38 C.F.R. § 3.309(d) nor identified as a radiogenic disease under 
38 C.F.R. § 3.311.  No other competent medical or scientific 
evidence is of record which otherwise supports a finding that the 
Veteran's rheumatoid arthritis is a disease that can be induced 
by exposure to radiation.  

In addition, the Veteran has indicated no other basis other than 
radiation exposure to support a grant of service connection for 
his rheumatoid arthritis, and no competent opinion is of record 
which relates this current disability to active service.  
Specifically, the Veteran has not alleged, and the record does 
not suggest, that his rheumatoid arthritis is otherwise related 
to his military service.

Moreover, the Board concludes that no further development on this 
matter is warranted in this case.  In the absence of evidence of 
in-service incurrence or aggravation of the claimed disability, 
referral of this case for an opinion as to etiology would in 
essence place the examining physician in the role of a fact 
finder.  This is the Board's responsibility.  In other words, any 
medical nexus opinion would not be supported by what actually 
occurred in service.  Simply put, there is no relevant complaint 
or clinical finding for a clinician to link the current 
rheumatoid arthritis to the Veteran's military service.  The 
Court has held on a number of occasions that a medical opinion 
premised upon an unsubstantiated account of a claimant is of no 
probative value.  See Godfrey v. Brown, 8 Vet. App. 113, 121 
(1995) (a medical opinion that is based on the Veteran's 
recitation of medical history, and unsupported by clinical 
findings, is not probative); Bloom v. West, 12 Vet. App. 185, 187 
(1999) (a medical opinion based on speculation, without 
supporting clinical data or other rationale, does not provide the 
required degree of medical certainty); Black v. Brown, 5 Vet. 
App. 177, 180 (1995) (a medical opinion is inadequate when 
unsupported by clinical evidence).  

For these reasons, the Board has concluded that the preponderance 
of the evidence is against the Veteran's claim of service 
connection for rheumatoid arthritis, to include as due to 
radiation exposure.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not for 
application in the instant case.  See generally Gilbert, supra; 
see also Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  
Consequently, the benefits sought on appeal with respect to this 
claim must be denied.




ORDER

Service connection for degenerative disc disease of the lumbar 
spine is granted.

Service connection for rheumatoid arthritis, to include as due to 
ionizing radiation, is denied.



____________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs
 Department of Veterans Affairs


